Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Please correct claim 21 to recite “… and wherein the magnetic field sensor  comprises a second said indicator…”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,249,161 in view of Wang et al. (Wang) (US Pub. No. 2021/0327230 A1).

Claim 1 of the present application is met by claim 1, except for the claimed pull strip. However, the concept of using a pull strip to block the power source to provide power until the device it is disposed in is ready for use to prevent useless power drain is old in the art as taught in Wang (para. 0062). In light of this teaching, one of ordinary skill in the art would have readily recognized using the concept in patent ‘161 for the purpose of preventing an installed power source from being used until the apparatus is ready for use.
Claim 2 is met by claims 2-4.
Claim 6 is met by claim 7 the patent.
Claim 7 is met by claim 8 of the patent.
Regarding claims 8, 9, and 12, in the system of the patent modified by Wang, the pull strip is an insulator. The examiner takes official notice that the pull strip in the modified system of the patent and Wang has an adhesive to couple to the power source and coin cells are conventional power sources.
Regarding claims 10, 11, and 13-15, the examiner takes official notice that magnetoresistive sensors, Hall sensors, parallelpiped shapes and proximity sensors are conventional in security alarm systems. 

Regarding claim 16, the present application is met by claim 1, except for the claimed pull strip. However, the concept of using a pull strip to block the power source to provide power until the device it is disposed in is ready for use to prevent useless power drain is old in the art as taught in Wang (para. 0062). In light of this teaching, one of ordinary skill in the art would have readily recognized using the concept in patent ‘161 for the purpose of preventing an installed power source from being used until the apparatus is ready for use.
While the language of claim 16 is not identical to the language of U.S. Patent No. 10,249,161, the language appears to be functionally equivalent and would read on all the limitations of claim 16. Claim 1 is merely different terminology to describe the equivalent functional limitations of pending claim 16. One could not perform the operation of reference claim 1 without reading on all the limitations of pending claim 1. 
Regarding claim 17, in the system of the patent modified by Wang, the pull strip is an insulator.
Regarding claim 18, the examiner takes official notice that magnetoresistive sensors and Hall sensors are conventional in security alarm systems.
Claim 19 is met by claim 6.

Claim 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 8 of U.S. Patent No. 10,249,161.

Regarding claim 20, while the language of claim 20 is not identical to the language of U.S. Patent No. 10,249,161, the language appears to be functionally equivalent and would read on all the limitations of claim 20. Claim 1 of the reference is merely different terminology to describe the equivalent functional limitations of pending claim 20. One could not perform the operation of reference claim 1 without reading on all the limitations of pending claim 20. 

Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 8 of U.S. Patent No. 10,249,161 in view of Wang et al. (Wang) (US Pub. No. 2021/0327230 A1) and Latraverse US 2008/0290864.

Regarding claims 21 and 22, Latraverse US 2008/0290864 teaches wherein a device uses two indicators including LEDs 15 and piezoelectric crystal 29 which indicate when the magnetic field is detected and generate a sound signal which varies in tone depending on the intensity of the detected magnetic field. 

Regarding claims 1-22, no prior art were identified which teach the functional language of claims 1, 16, and 20 at the time of examination. However, the claims remain rejected in view of double patenting. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868